DETAILED ACTION

This action is in reply to Applicant’s response filed May 25, 2022.
Claim 19 has been amended.
Claim 20 has been cancelled.
Claims 19 and 21-27 are allowed.
The §112 rejections of claim 20 are withdrawn in view of Applicant’s amendments to the claims.
The §101 rejections of claims 19-27 are withdrawn in view of Applicant’s amendments, the amendments herein, and Applicant’s arguments.
The double patenting rejection of claims 19-27 are withdrawn in view of the terminal disclaimer filed 06/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,719,634 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ross Crandall on June 7, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claim 19, line 11, after “input pressure”, insert -- of the pyrolysis tube --.
Claim 19, line 11, after “output pressure”, insert -- of the pyrolysis tube --.
Claim 19, line 12, after “temperature”, insert -- within the pyrolysis tube --.

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[C]alculating a cracking efficiency based on the input pressure, the output pressure, and the pyrolysis temperature; and adjusting at least one of the input pressure, the output pressure, or the pyrolysis temperature to maintain a particular cracking efficiency, wherein adjusting comprises increasing or decreasing one of the input pressure of the pyrolysis tube, the output pressure of the pyrolysis tube, or the pyrolysis temperature within the pyrolysis tube to maintain the particular cracking efficiency” as recited in claim 19 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.  Dependent claims are allowed as they depend upon allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/UMUT ONAT/Primary Examiner, Art Unit 2194